Case 7:18-cv-00567-GEC-PMS Document 105 Filed 04/09/21 Page 1 of 2 Pageid#: 2528




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

                                                 )
  PIPER A. ROUNTREE,                             )   Case No. 7:18CV00567
                 Plaintiff,                      )
  v.                                             )   FINAL ORDER AND JUDGMENT
                                                 )
  ERIC ALDRIDGE, et al.,                         )   By: Hon. Glen E. Conrad
       Defendants.                               )   Senior United States District Judge


          The pro so plaintiff, Piper A. Rountree, is an inmate in the custody of the Virginia

  Department of Corrections (“VDOC”), currently confined at Fluvanna Correctional Center

  (“Fluvanna”). Rountree filed this civil rights action under 42 U.S.C. § 1983 and the Religious

  Land Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. §§ 2000cc et seq., suing

  various VDOC employees for alleged violations of her rights to freely exercise her religion—

  Buddhism. The court granted summary judgment for defendants on several claims, but denied

  summary judgment as to Rountree’s claims for prospective relief regarding the denial of Vesak

  holiday celebrations and changes to the Buddhists’ weekly group service time. The court then

  referred the remaining claims to United States Magistrate Judge Pamela Meade Sargent, pursuant

  to 28 U.S.C. § 636(b)(1)(B).

          Judge Sargent conducted a bench trial in August of 2020, via video conferencing, and

  subsequently filed a report and recommendation. On the evidence presented, she made findings

  of fact that:


      1. Prior to the suspension of religious group meetings due to the COVID-19
         pandemic, the Buddhist group meetings at Fluvanna were returned to Sunday
         afternoons [the day and time Rountree had requested];

      2. Buddhist offenders at Fluvanna were allowed to celebrate Vesak in 2019 with a
         group meal and service;
Case 7:18-cv-00567-GEC-PMS Document 105 Filed 04/09/21 Page 2 of 2 Pageid#: 2529




     3. Statewide VDOC policy recognizes that, going forward, Buddhist offenders at
        Fluvanna should be allowed to celebrate Vesak with a meal and group service;
        and

     4. Therefore, Rountree’s claims for prospective injunctive relief [ordering
        defendants to schedule the Buddhist group meetings on Sunday afternoons and to
        allow the Buddhists to celebrate Vesak with a meal and service] are moot.


  Report 27-28, ECF No. 104. Under applicable law, Judge Sargent found that no active case or

  controversy remained before the court. Id. at 26-27 (citing Incumaa v. Ozmint, 507 F.3d 281,

  285-86 (4th Cir. 2007)).      Based on these findings, she recommended the conclusion that

  Rountree’s remaining requests for injunctive relief are moot and that “there is no evidence before

  the court to establish any ‘real threat of future violation’ necessitating the entry of injunctive

  relief.” Id. at 27 (internal quotation marks and citation omitted). Therefore, she recommended

  that the court enter judgment for defendants.

         The parties were advised of their right to file written objections to Judge Sargent’s report

  and recommendation. The time for so doing has lapsed, and neither party has filed objections.

  The court is satisfied that there is no clear error on the face of the record. See Diamond v.

  Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). Accordingly, it is hereby

                                    ADJUDGED AND ORDERED

  that the report and recommendation, ECF No. 104, is ADOPTED IN ITS ENTIRETY as the

  memorandum opinion of the court; JUDGMENT is GRANTED for defendants; and the clerk

  will close the case. The clerk is directed to send copies of this order to the parties.

         ENTER:                 9th day of April, 2021.
                         This _____

                                                                 ____________________________
                                                                 Senior United States District Judge

                                                        2
